On Petition tor Rehearing.
Per Curiam.
Appellant invokes a ruling on the lower
court’s excluding questions to its witness, plaintiff’s physician, after what we deem objections by plaintiff both seasonable and proper.
Our statute says that a physician shall not testify without the patient’s consent, or be examined “as to any information acquired in attending such patient, which was necessary to enable him to prescribe or act for the patient.” Rem. & Bal. Code, § 1214, subd. 4.
This physician, on his visit, expected to prescribe, but defendant asked him whether plaintiff was up and dressed, whether he was moving about, whether he was staggering, walking in a hesitating manner, feeling, or showing any signs of nausea or dizziness. Defendant would justify these because, first, he was not asked to quote the patient; second, that while these symptoms might be observed for prescribing, it would be for the plaintiff to show that they were the basis of that; and third, that plaintiff had previously related that he took from this doctor a draught of medicine which put him asleep.
As to the first, it is not simply information gained from the patient’s mouth that the statute excludes, but information “acquired in attending,” not merely told or overheard. As to the second, the burden of justification plainly should be on the defense. As to the third, all that plaintiff had said was that he had taken the draught from him and had fallen asleep after a headache. This was no attempt to describe the doctor’s treatment or theory of the disease or to quote a. doctor while shutting his mouth. We passed these arguments because we deemed them quite without merit.
The petition is denied.